Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 13, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bebie, et al. (US. Pat. 4,536,625) in view of Wisskirchen, et al. (US. Pat. 6,093,900). 
Regarding claim 1, Bebie teaches a switch mechanism comprising: a housing 16, where the housing comprises a fenestration (housing opening) and a plurality of guides 80; a switch element held in the housing; and a membrane switch, the membrane switch being held in the fenestration and including a flexible membrane and a rigid rib, the flexible membrane including a first side (top side) defining an outer surface of the switch mechanism and an opposing second side (bottom side), the rigid rib disposed within the housing and adjacent to the second side of the flexible membrane, wherein the rigid rib is constrained to linear movement along the plurality of guides so that a contact with the flexible membrane is configured to cause the flexible 
Regarding claim 2, Bebie teaches the switch mechanism switch wherein the housing 16 is a handpiece (handheld and hand operated device, see Fig. 7).  
Regarding claim 3, Bebie teaches the switch mechanism switch wherein the switch mechanism is on a center plane of the handpiece (the center plane with respect to the two other switches locate on the left and right, see Fig. 7).  
Regarding claim 4, Bebie teaches the switch mechanism switch wherein the flexible membrane supports off center activation of the switch mechanism (annotated figure below).  
Regarding claim 5, Bebie teaches the switch mechanism switch wherein the membrane supports off center activation by about 30 (annotated figure below).  
Regarding claim 8, Bebie teaches a switch mechanism comprising: a housing 16, where the housing comprises a fenestration (housing opening) and a plurality of guides 80; a switch element held in the housing; and a membrane switch, the 
Regarding claim 9, Bebie teaches the switch mechanism switch wherein the rib is constrained to linear movement by the plurality of guides 80 in the housing 16 so that contact with the flexible membrane causes the flexible membrane to deform and the rigid rib to slide along the plurality of guides to actuate the switch element (Fig. 21 and annotated figure below).    
Regarding claim 11, Bebie teaches the switch mechanism switch wherein the housing is a handpiece and the switch mechanism is on a center plane of the handpiece 
Regarding claims 7 and 13, Bebie teaches the switch mechanism switch wherein the switch mechanism is arranged to provide ambidextrous operation of the switch mechanism (the electronic device is for a keyboard and can be operable by left or right hands, see Fig. 7).
Regarding claim 23, Bebie a switch mechanism comprising: a housing 16, where the housing comprises a fenestration (housing opening) and a plurality of guides 80; a switch element held in the housing; and a membrane switch, the membrane switch being held in the fenestration and including a flexible membrane and a rigid rib, the flexible membrane including a first side (top side) defining an outer surface of the switch mechanism and an opposing second side (bottom side), the rigid rib disposed within the housing and adjacent to the second side of the flexible membrane; where the rigid rib is constrained with the housing such that, based upon contact with the flexible membrane by a user, the rigid rib is constrained to move relative to at least one of the guides to allow the flexible membrane to deform and the rigid rib to move relative to housing, to allow a displacement of the rigid rib along the at least one guide, to actuate the switch element (Fig. 21 and annotated figure below). Bebie does not teach a button extending between the rigid rib and the switch element. However, Wisskirchen teaches a similar switch device comprises a membrane switch 40, the membrane switch being held in the fenestration and including a flexible membrane 42, a rigid rib 44, and a button 30 extending between the rigid rib and the switch element 26. It would have been 
Regarding claims 21, 22 and 26, Bebie teaches the switch mechanism switch where the rigid rib is in direct contact (in a direct contact when actuating the switch) with the switch element (annotated figure below).
Regarding claim 24, Bebie teaches the switch mechanism where the rigid rib slides relative to the at least one guide 80 (Fig. 21 and annotated figure below).  
Regarding claim 25, Bebie teaches the switch mechanism where the rib is constrained 4Appl. No.: 16/093,989 Reply to Office Action of: 12/30/2020 to linear movement by guides 80 in the housing 16 so that contact with the membrane causes the membrane to deform and the rib to translate to actuate the switch element 3a (Fig. 21 and annotated figure below).

    PNG
    media_image1.png
    529
    608
    media_image1.png
    Greyscale


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bebie and Wisskirchen. 
Regarding claims 6 and 12, Bebie does not teach the membrane being insert molded. However, the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Allowable Subject Matter
Claim 27 is remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1-27 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.